Filed 6/16/22 In re K.R. CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 In re K.R. et al., Persons
 Coming Under the Juvenile
 Court Law.
 SAN MATEO COUNTY
 HUMAN SERVICES AGENCY,
              Plaintiff and Respondent,
                                                               A162914
 v.
 J.R.,                                                         (San Mateo County
                                                               Super. Ct. Nos. 20JD0068,
              Defendant and Appellant.
                                                               20JD0069, 20JD0070)


          J.R. (father) appeals an order denying him visitation with
his son, S.R., upon the juvenile court’s termination of dependency
jurisdiction over J.R.’s minor children, K.R., N.R., and S.R.
Father contends that the juvenile court abused its discretion
under Welfare and Institutions Code1 section 362.4 by denying
visitation. We affirm.
                                        BACKGROUND
          Mother and father have three children, K.R., N.R., and S.R.


       All further undesignated statutory references are to the
          1

Welfare and Institutions Code unless otherwise stated.

                                                      1
On January 17, 2020, the San Mateo County Human Services
Agency (the Agency) received a referral alleging father had
sexually abused K.R. for years. About one year prior, K.R.
disclosed the abuse to mother. Mother reported that she
confronted father, he admitted to sexually abusing K.R., and he
promised that he would stop. Mother continued to allow father
access to all three children.
      On January 22, 2020, father was arrested. During the
arrest, father stabbed a police officer, resulting in father being
shot. Father was incarcerated on a no bail bond and charged
with unlawful sexual intercourse, lewd act upon a child, and
attempted murder during his arrest. On January 27, 2020, a
three-year criminal protective order issued prohibiting father
from all personal, electronic, telephonic, or written contact with
mother and the children.
      On January 29, 2020, the Agency filed petitions alleging
the children were at risk of serious physical harm under section
300, subdivisions (b)(1) (failure to protect), (c) (serious emotional
damage), (d) (sexual abuse) and (j) (sibling abuse), with all
allegations stemming from the sexual abuse of K.R. and mother’s
failure to protect. At the time, S.R. was nine years old. At the
detention hearing, the court found the Agency established a
prima facie case. Mother, the minors’ counsel, and the Agency
objected to visitation with father. The court denied visitation and
contact between father and the minors, finding contact would be
detrimental. The children were placed with mother.




                                  2
      In the Agency’s combined jurisdiction/disposition report,
the Agency reported that S.R. believed father broke the law and
that he could not see him because of violence. S.R. was not made
aware of the sexual abuse allegations. S.R. was afraid of father’s
temper, and he said father smashed K.R.’s phone when he was
mad. S.R. wanted to see father because he missed him. Mother
reported that she was afraid of father and believed he would kill
her and K.R.
      At the uncontested jurisdiction/disposition hearing held on
March 3, 2020, the minors’ attorney told the court that S.R. did
not want to visit with father because it would be stressful. S.R.’s
counsel informed the court that S.R. was in therapy at school.
The court denied father’s request for visitation given the
protective order, the fact that the children were in counseling,
and the additional fact that the children had stated a desire not
to visit. The court noted that it might address visits again after
S.R. had some time in counseling.
      The contested jurisdiction/disposition hearing was
continued due to COVID-19, and it subsequently took place on
many days over a period of months.
      The Agency’s August 2020 addendum report revealed that
S.R. said he wanted to see father and he missed father in April
2020. S.R. also said he told his attorney that he wanted to visit
father, but S.R. said mother did not want that. He also said
father would get mad easily. Father acted like a normal person
to him, but father would argue with mother and was mean
towards K.R. Father drank alcohol and told S.R. not to tell.



                                 3
When asked if father ever hit him or hurt him, S.R. said, “not
much,” and that it “sort of used to stop.” Father hit him on his
back with an open hand, and father would slap and yell. S.R.
shared he was feeling a lot of emotions, and father “was his best
friend before.” In July 2020, S.R. had many negative things to
say about father and did not want to visit. Mother shared that
S.R.’s new therapist advised not to share why father was
incarcerated because it would burden S.R. to hear father hurt his
sister. Mother said S.R. was very angry at father, and S.R. “is
learning how to handle his emotions as opposed to before when
the father did not allow [S.R.] to show any negative emotions.”
S.R.’s school counselor reported that S.R. talked about father’s
physical abuse and neglect; she acknowledged that S.R. missed
his father, but said since he “does not seem to understand the full
extent of the situation[,] it likely limits his ability to understand
and process what is happening with the father.”
      In a second addendum report in December 2020, S.R.’s
therapist shared that her focus with S.R. was on “trauma,” and
S.R. disclosed “incidents of physical abuse by the father, that the
father drank a lot, and was mean.” S.R. was “upset” father
never thanked S.R. when S.R. helped father when he overdosed
at home. S.R. worried about his mother. The Agency believed
contact with father would be detrimental. S.R.’s CASA social
worker stated that, while S.R. really missed his father, he also
said father was “horrible,” and he expressed a lot of anger toward
father. S.R.’s CASA social worker opined that seeing father was
not in S.R.’s best interest and that S.R. needed time to heal.



                                  4
      At the contested jurisdiction/disposition hearings in
December 2020, the court admitted a forensic interview report
regarding K.R.’s sexual abuse and the Agency’s reports. The
social worker assigned to investigate the sexual abuse allegations
testified that she did not doubt K.R.’s credibility. Social worker
Tomiko Hara, who was assigned to the case, also testified. S.R.
did not disclose any physical violence towards him by father
during their initial interview, and he told her he wanted to see
father. In July 2020, however, S.R. no longer wanted to visit
with father and had a more negative attitude toward him. Hara
did not know exactly what changed S.R.’s opinion, and she had
concerns that mother unintentionally influenced S.R. But her
professional opinion was also that therapy may have led S.R. to
be more vocal with her or they had built a rapport that made S.R.
more comfortable speaking to her. S.R. said he did not want to
visit father for the second time in August 2020. Hara stated that
S.R. had mixed feelings about father. Furthermore, S.R. did not
know all the allegations against father, and Hara believed that if
he knew the severity of the allegations regarding K.R., he would
not want to visit. She noted that S.R.’s therapist was working
with other family therapists to develop a plan to disclose to S.R.
the allegations with respect to K.R. Based on the severity of the
allegations against father as to K.R., Hara believed S.R. would be
at substantial risk if he were to have continued contact with
father.
      In a January 2021 addendum report, S.R. told the social
worker he did not want to visit father. He called father a “piece



                                 5
of garbage,” and said he stopped wanting to see father a long time
ago. The social worker made sure that S.R. knew whom to tell if
he wanted to see father. The court admitted into evidence this
addendum report at the continued hearing in January 2021, and
K.R. testified about father’s sexual abuse.
      In March 2021, the Agency stated in another addendum
report that S.R. told the social worker he was mad at father; he
said his father was “trash,” and father never thanked him for
saving his life after he found father on the bathroom floor due to
overdosing. S.R. was also mad at father for always playing video
games and for drinking and forgetting what had happened the
next day. S.R. did not want to see father, he hoped father would
stay in jail for a long time, and he worried father would stab
mother if he got out of jail. S.R. was still largely unaware of the
full extent of father’s abuse of K.R. and struggled to understand
the family’s overall situation. Father continued to be
incarcerated while awaiting trial on the sexual abuse charges,
and the Agency recommended no visitation.
      At continued hearings in March and April 2021, mother
testified that father admitted to sexually abusing K.R. for years.
Mother did not initially report the abuse because father
threatened suicide and K.R. asked her not to report. After
mother went to the police, she filed for a domestic violence
restraining order to protect her and the children, which the
family court issued in January 2020. Mother conceded that she
told S.R. she would prefer that he not see father, and she told her
children that she feared what father would do to her. Father



                                 6
yelled a lot, and he was verbally violent towards mother during
their marriage.
      After considering the evidence and hearing argument, the
court sustained the petitions. Father requested that the court
keep the case open and offer him reunification services and
visitation. The court found the conditions that justified the
initial assumption of jurisdiction no longer existed and
terminated jurisdiction. Citing the evidence regarding the
children’s desire not to see their father, their expressed fear of
their father, and their early reports of father’s drinking and other
behavior, the court further found that it would be detrimental to
the children to offer father services, and the children would be at
risk for emotional abuse if services were ordered. The court
rejected father’s argument that mother was the only reason the
children did not want to see him. The court took judicial notice of
the criminal protective order, as well as the domestic violence
restraining order. For the same reasons, the court denied
visitation for father, finding the children would be at risk for
emotional abuse, they had been traumatized, and it was not in
their best interests and well-being to have contact with father.
Mother was granted full legal and physical custody of the
children.
                          DISCUSSION
      On appeal, J.R. argues that the juvenile court abused its
discretion under section 362.4 by denying him visitation with
S.R. following the termination of jurisdiction. “ ‘When the
juvenile court terminates its jurisdiction over a dependent child,



                                  7
section 362.4 authorizes it to make custody and visitation orders
that will be transferred to an existing family court file and
remain in effect until modified or terminated by the superior
court.’ ” (In re Chantal S. (1996) 13 Cal.4th 196, 203.) In making
these orders, the best interests of the child, in the context of the
peculiar facts of the case, are paramount. (In re Chantal S., at p.
201; In re John W. (1996) 41 Cal.App.4th 961, 973.)
      The juvenile court has broad discretion in fashioning a
visitation order, and we review such an order for abuse of
discretion. (In re Alexandria M. (2007) 156 Cal.App.4th 1088,
1095.) We may not disturb the order unless it exceeds the limits
of legal discretion and was arbitrary, capricious, or patently
absurd. (In re M.R. (2017) 7 Cal.App.5th 886, 902.)
      On the facts of this case, the juvenile court did not abuse its
discretion. Court-ordered visitation or contact with S.R. would
have run afoul of the criminal protective order prohibiting J.R.
from directly and indirectly contacting S.R. Beyond that, the
record amply supported the trial court’s determination that
father had severely abused K.R. and had traumatized S.R. S.R.
was in counseling, had strong anger towards father, feared father
would harm mother if he were released from jail, and, after the
earlier phases of the dependency, expressed a desire not to see
father. Furthermore, S.R.’s therapist and the Agency were
concerned about how S.R. would handle the disclosure of the
allegations of father’s sexual abuse of K.R., and the Agency and
CASA social worker recommended no visitation. The court could




                                  8
reasonably conclude based on the evidence before it that
visitation was not in S.R.’s best interest.
                              DISPOSITION
        The order is affirmed.


                                              BROWN, J.


WE CONCUR:

STREETER, ACTING P. J.
NADLER, J.


In re K.R. et al. (A162914)




        
        Judge of the Superior Court of California, County of
Sonoma, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                   9